DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claim(s) 1-11, 20-26 are currently pending in the application.
Claim(s) 11, 20-21 have been restricted and withdrawn from consideration.
Claim(s) 1-10, 22-26 are rejected.
This action is made FINAL.
Response to Amendments
The Amendment filed 04/16/2021 has been entered. Claims 1-11, 20-26 remain pending in the application. 
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities: 
Lines 19-20 “centre of the trap from a perimeter” should be changed to read--centre of the trap away from a perimeter--.
Appropriate correction is required.
Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
An insect attracting light source 
Two pairs of facing LED carrying members
an array of LEDs are mounted in front of the back housing and the insect capture or killing mechanism, and behind the cover on a mount. 
An angle of plus or minus 45 degrees to the perpendicular
An angle of between plus or minus 60 to the plan (x-x)
An angle of incidence of the light
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 6 recites, “one or two pairs of facing LED carrying members”, however the specification only discloses one pair of carrying members 24a and 24b. The specification lacks antecedent basis for two pairs of carrying members.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-10, 22-26 is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “i) immediately inwardly, perpendicular to the plane (X-X) towards the insect capture or killing mechanism and at an angle of plus or minus 45 to the perpendicular,”. This renders the claim vague and indefinite because it is not readily apparent how much more or less plus or minus 45 degrees is. What is the range claimed here? Additionally it is not clear what “to the perpendicular” is referring to.  
	Similarity claim 1 further recites “at an angle of between plus or minus 60 degrees to the plane (X-X)”. Again, what is the range claimed here? How much more or less is plus or minus 60 degrees?
	Claim 5 recites “an array of LEDs”. However, it is unclear if this is limitation is reciting the same LEDs that were previously recited in claim 1. 
	Claim 7 further recites “an angle of incidence of the light to plus or minus 30 degrees relative to the plane (X-X)”. Again, what is the range claimed here? How much more or less is plus or minus 60 degrees?
precluded from being directed immediately outwardly though the cover”. The purpose of the invention is to guide the light towards the center of the trap and prevent it from escaping through the openings/cover as shown in Figure 4. So why would the splay of the light emitted go towards the cover as in claim 4. It seems that this contradicts the purpose of the invention. Applicant states in page 10 of the remarks “ to direct light internally (towards the centre) and reflect light to both the glue-board and cover (indirectly)…” However the claim do not specify that the light is reflected indirectly. The claim is specifically stating that the light could be splayed towards the cover thereby making it directly reflecting rendering the claim vague and indefinite. 
	Claim 6 recites “wherein the mount is positioned at, or inset from, the perimeter of the back housing”. There is a lack of antecedent basis. Is this referring to the perimeter running between the back housing and cover previously recited in claim 1? 
	Claims 2-11, 20-26 are rejected based on their dependency on a rejected claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 23, 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGowan et al (US20170006847A1-Herein McGowan) . 
	Regarding claim 1:
 McGowan teaches:
A trap for catching or killing insects comprising: (Abstract and Figures)
a. a back housing; (Fig 4 Reference 8)
b. an insect capture or killing mechanism disposed in front of the back housing; (Figures 1-8, Reference 20 para0037-0038)
c. an insect attracting light source comprising light emitting diodes (LEDs) (Figures 1-8, Reference 40, para0015,0042-0045)
that emit ultra violet (UV) radiation with a peak wavelength of 360-370nm; and (para0047)
d. a cover, (Figures 1-2, Reference 12, para0032-0035)
comprising openings allowing insects to enter and through which insect attracting light is dispersed, (See openings on Reference 12, para0033)
 the cover being disposed in front of the back housing; (para0032, Figures 1-4, see how 12 is disposed in front of the back housing 8)

    PNG
    media_image1.png
    309
    431
    media_image1.png
    Greyscale

wherein a plane (X-X) runs across the back housing, the insect capture or killing mechanism, and the cover, (see annotation of Fig 1 above)
and the insect attracting light source is positioned between the cover and the insect capture or killing mechanism and directs light either: (Figures 3-5, Reference 40 is positioned between the cover 12 and the insect capture or killing mechanism 20)
or at an angle of between plus or minus 60 degrees to the plane (X-X), (para0045, claim 1)
 by guides or baffles that channel the insect attracting light in the desired direction, and (Figures 4-8, Reference 42, para0041, 0044)
to a centre of the trap from a perimeter running between the cover and the back housing. (abstract, 0006, claim 1, the reference teaches directing the light towards the centre of the trap away from a perimeter running between the cover and the back housing (Figure 1-3, References 6+4+8+bottom of 12)
Regarding claim 2:

wherein the guides or baffles comprise a carrying member (Figures 4-8, Reference 42)
and the LEDs are housed in the carrying member (Figures 4-8, Reference 40 is housed in 42)
Regarding claim 3:
McGowan teaches claim 2 and further teaches:
wherein the carrying member is shaped such that the light emitted is splayed to the plane (X-X) of the back housing, the cover, and the insect capture or killing mechanism. (Figures 4-8, Reference 42, the light is splayed onto the plane (X-X), see Reference A)
Regarding claim 4/23:
McGowan teaches claim 3 and further teaches:
wherein the splay is up to 30 degrees relative to the plane (X-X) towards at least one of the insect capture or killing mechanism and the cover. (Figure 5, Reference B, para0045)
Regarding claim 5:
McGowan teaches claim 1 and further teaches:
wherein an array of LEDs (Figures 4+8, Reference 40, para0053)
are mounted in front of the back housing and the insect capture or killing mechanism, and behind the cover on a mount. (para0043, Reference 42, see how LEDs are mounted within side sections of the housing behind side plate 22 on mounts 42)
Regarding claim 6:
McGowan teaches claim 5 and further teaches:
wherein the mount is positioned at, or inset from, the perimeter of the back housing, (Figures 1-8, Reference 42 is positioned at or inset from the perimeter shown in, Figure 1-3, References 6+4+8+bottom of 12)
and comprises one or two pairs of facing LED carrying members, such that the LEDs are orientated in facing relationship (Figures 2+4, References 42, para0053, there are two pairs of LED carrying members one on each side of 6)

    PNG
    media_image2.png
    289
    428
    media_image2.png
    Greyscale

and directed parallel to the plane (X-X) to direct light to the centre of the trap.  (See how the LEDs within housing 6 are directed parallel to the plant and direct light A+B to the centre of the trap, para0006)
Regarding claim 7:
McGowan teaches claim 6 and further teaches:
wherein the one or two pairs of facing LED carrying members are substantially U shaped (Figure 4, Reference 42 is U-shaped, para0042, 0044)
 to preclude light from being directed immediately outwardly through the cover or immediately inwardly onto the insect capture or killing mechanism (para0048, para0006)
and structured to control an angle of incidence of the light to plus or minus 30 degrees relative to the plane (X-X). (Figure 5, Reference A, para0045)
Regarding claim 26:
McGowan teaches claim 5 and further teaches:
wherein the mount is of a substantially circular configuration, (Figures 1-8, Reference 42, para00442, see how the mount 42 is of a substantially circular configuration)
such that the LEDs are oriented in facing relationship to direct light to the centre of the trap. (Figure 2, see how the LEDs housed within 6 are oriented in facing relationship and direct light to the centre of the trap A+B)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGowan.
Regarding claim 9:
McGowan teaches all the limitation of claim 1. McGowan does disclose:
wherein the insect attracting light source comprises a plurality of LED lights, two on either end of the trap (Figure 2, 4, Reference 40, para0053)
McGowan doesn’t explicitly disclose:
wherein the insect attracting light source includes 30-40 LEDs.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the insect attracting light source include 30-40 LEDs, in order to allow the light emitted to be at different wavelengths and selectively turn on or off some of the LEDs, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim(s) 10,22 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGowan in view of Freudenberg (US20160345569A1).
	Regarding claim 10:
McGowan discloses all of claim 1 but doesn’t teach:
which is a smart internet enabled trap. 
Freudenberg discloses:
A trap for catching or killing insects comprising: (Abstract and Figures)
 a. a back housing; (Figures 1-2, Reference 120)
b. an insect capture or killing mechanism disposed in front of the back housing; (Figures 1-2, Reference 300, para0066)
c. an insect attracting light source (Figure 1, Reference 200)
 comprising light emitting diodes (LEDs) that emit ultra violet (UV) radiation; and (para0052, 0054, 0055, 0057)
d. a cover, (Figures 1, Reference 150)
 which is a smart internet enabled trap. (Para0056)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the insect trap of McGowan such that it is a smart internet enabled trap as taught by Freudenberg to provide the user controlled access of the light source remotely (Freudenberg para0056). 
	Regarding claim 22:
McGowan discloses all of claim 3 and further teaches:
wherein the splay is up to 30 degrees relative to the plane (X-X) towards the cover. (Figure 5, Reference B, para0045)
McGowan doesn’t teach:
wherein the splay is up to 30 degrees relative to the plane (X-X) towards the insect capture or killing mechanism.
Freudenberg further teaches:
wherein the splay is up towards the insect capture or killing mechanism. (Freudenberg teaches that the splay is directed towards the insect capture or killing mechanism 310 as seen in Figure 6, para0057, 0061) 
It would have been obvious to modify the insect trap of McGowan such that it splayed the light towards the insect capture or killing mechanism as taught by Freudenberg to direct the light to the capture mechanism to help increase the catch when the trap is used (para0061-Freudenberg).
Claim(s) 8/24/25 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGowan in view of Willcox et al (US20110041384A1).
Regarding claims 8/24/25:
McGowan discloses all the limitations of claim 1/2/5 and further teaches:
Further comprising reflectors (Figures 2-3,5,8, Reference 30)
Seated beside the insect capture or killing mechanism (See Figure 2 how the  reflectors 30 are next to the insect capture or killing mechanism 20)
And behind of the insect attracting light source. (See Fig 4, how the reflectors 30 are behind the insect attracting light source 40)
McGowan doesn’t teach:
Wherein the reflectors are seated in front of the insect capture or killing mechanism
Willcox teaches:
A insect trap (abstract and figures)
comprising an insect attracting light source (Figure 2, Reference 22)
an insect capture or killing mechanism (Figure 2, Reference 100)
further comprising reflectors (Figure 2, Reference 44)
seated in front of the insect capture or killing mechanism (see Fig. 2 how the reflector 44 is placed in front of the capture or killing mechanism 100)
and behind the insect attracting light source (Figure 2, see how the reflectors 44 are placed behind the insect attracting light source 22)
. 
	Response to Arguments
Applicant's arguments filed 04/16/2021 have been fully considered but they are not persuasive. 
In regards to applicant’s argument on page 7-8 that the examiner took Official Notice in the office action. This argument is considered moot because the examiner did not take official notice in any part of the office action. The examiner used case law and not official notice. 
In regards to applicant’s arguments regarding the drawings. 
With regards to the drawing objection of “an insect attracting light source”. The applicant points to reference 22 in figures 1+4. However, Figure 1 is the prior art depiction and not the instant claim. Figure 4 also does not show the LEDs. 
	With regards to the drawing objection of “an array of LEDs”. Applicant points to 
	Figure 4 again however this is the prior art depiction and not the claimed 	invention. 	Additionally, Figure 3 shows the carrying members but not the array of LEDs. 
In regards to applicant’s arguments regarding the 112b rejection of claims 1-10, 22-25.
With regards to the rejection of the recitation of “plus or minus 45 degrees/plus or minus 65 degrees”. Applicant submits that this range “plus or minus 45” will encompass 0-90, 0 to -45 degrees relative to the perpendicular position of the plane (x-x). However, this is 
In regards to applicant’s arguments regarding the 103 rejections in view of Freudenberg. Applicant's arguments have been fully considered and
are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of McGowan. See rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are pertinent because they pertain to the traps of the art:
US 20110283599 A1
US 20030089024 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058.  The examiner can normally be reached on M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHADA ALGHAILANI
Examiner
Art Unit 3643


/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619